Name: 2008/871/EC: Council Decision of 20 October 2008 on the approval, on behalf of the European Community, of the Protocol on Strategic Environmental Assessment to the 1991 UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context
 Type: Decision
 Subject Matter: international affairs;  environmental policy
 Date Published: 2008-11-19

 19.11.2008 EN Official Journal of the European Union L 308/33 COUNCIL DECISION of 20 October 2008 on the approval, on behalf of the European Community, of the Protocol on Strategic Environmental Assessment to the 1991 UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context (2008/871/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) On 21 May 2003, on the occasion of the fifth Ministerial Conference Environment for Europe held in Kiev, Ukraine, 21-23 May 2003, the Commission, on behalf of the Community, signed the Protocol on Strategic Environmental Assessment to the 1991 UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context (SEA Protocol). (2) The SEA Protocol helps to protect the environment by providing for the assessment of the likely significant environmental, including health, effects of plans and programmes and by endeavouring to ensure that environmental, including health, concerns are considered and integrated, to the extent appropriate, in the preparation of proposals for policies and legislation. (3) The Community and the Member States should take the necessary steps to allow the deposit, as far as possible simultaneously, of the instruments of ratification, approval or acceptance. (4) The SEA Protocol should be approved by the Community, HAS DECIDED AS FOLLOWS: Article 1 1. The Protocol on Strategic Environmental Assessment to the Espoo Convention on Environmental Impact Assessment in a Transboundary Context (SEA Protocol) is hereby approved on behalf of the European Community. 2. The text of the SEA Protocol is attached to this Decision. Article 2 1. The President of the Council is hereby authorised to designate the person(s) empowered to deposit the instrument of approval of the SEA Protocol with the Secretary-General of the United Nations, acting in his capacity as Depositary, in accordance with Article 22 of that Protocol. 2. At the same time, the designated person(s) shall deposit the declaration of competence set out in the Annex to this Decision, as required by Article 23(5) of the SEA Protocol. Done at Luxembourg, 20 October 2008. For the Council The President J.-L. BORLOO (1) Opinion of 8 July 2008 (not yet published in the Official Journal). ANNEX Declaration by the European Community in accordance with Article 23(5) of the Protocol on Strategic Environmental Assessment to the 1991 UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context The European Community declares that, in accordance with the Treaty establishing the European Community, and in particular Article 175(1) thereof, it is competent to enter into international agreements, and to implement the obligations resulting therefrom, which contribute to the pursuit of the following objectives:  preserving, protecting and improving the quality of the environment,  protecting human health,  prudent and rational utilisation of natural resources,  promoting measures at international level to deal with regional or worldwide environmental problems. Moreover, the European Community declares that it has already adopted legal instruments, including Directive 2001/42/EC of the European Parliament and of the Council concerning the assessment of the effects of certain plans and programmes on the environment, binding on its Member States, covering matters governed by this Protocol, and will submit and update, as appropriate, a list of those legal instruments to the Depositary in accordance with Article 23(5) of the Protocol. The European Community is responsible for the performance of those obligations resulting from the Protocol which are covered by Community law. The exercise of Community competence is, by its nature, subject to continuous development.